Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 13 October 1815
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My Dear Mrs Adams
					Quincy october 13th 1815
				
				I must inclose a Note to you, to Say that this morning the mail from Utica in N york, informd me that I am again a Great Grandmother, Abbe Johnson was deliverd of a son upon the 3rd. of this Month, mr Johnson writes that he has a head of Black hair and black Eyes. a fine Boy you may be sure. and that he has taken the Liberty to call him after his Great Grandfather, Mother and Babe well upon the 8th of last Month, the Mother was Seventeen years of Age! too young to be a Mother, tho solid as 25,yours most affectionatly
				
					A Adams
				
				
			